DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on January 13, 2022 is acknowledged.

Election/Restrictions
Applicant elected with traverse Species A (figure 2) in the reply filed on December 8, 2020. 
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on January 29, 2021.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 8, 2020. 

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 8-10, 12, 14, 15, 18, 19, 21-23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (9,221,070). 

a structural assembly 105, a nozzle assembly 140, 145, a light assembly 215, and a water supply connection 210;
wherein the water supply connection is coupled to the nozzle assembly and is configured to provide water from an external water supply (water in lower basin 200) to the nozzle assembly;
wherein the structural assembly provides an exit opening (opening of scupper 155) for an emergence of water discharged by the nozzle assembly and has an outer edge region (top surface region of scupper 155) running about an edge (inner edge of scupper 155) of the exit opening;
wherein the exit opening is configured such that at any given time during the creating at least one water jet pattern the exit opening is only partly occupied with the emerging water (see figure 1);
wherein the nozzle assembly is arranged distributed along at least a portion of the edge of the exit opening at the edge region (see figures 2 and 3); and
wherein a path of the water discharged by the nozzle assembly during the creating at least one water jet pattern runs each time from the edge region in a direction towards the exit opening an then through the exit opening;
further comprising a valve assembly 205 (a pump inherently contains a valve), with which the nozzle assembly is configured to be actuated with water, wherein a portion of the plurality of nozzles of the nozzle assembly is actuated to affect the water jet pattern;

wherein the nozzle assembly is coordinated with an encircling storage channel 140, into which the nozzle assembly generally channels water; 
wherein the lighting assembly has a reflector arrangement 200 and wherein the light of the lighting assembly is reflected by the reflector arrangement and then emerges through the exit opening, wherein the reflector arrangement comprises a hood shaped reflector (lower basin 200 is hood shaped);
wherein the edge region is funnel shaped at least for a portion and wherein in the mounted condition the funnel shaped segment 170 of the edge region tapers downward;
wherein the shower device is mounted in or on a ceiling (the bottom surface of bottom 110 forms the ceiling of the fountain);
wherein the ratio between the smallest clear internal dimension of the exit opening (diameter of the exit opening) and the height of the exit opening (virtually zero because the opening has a height defined by a horizontal line) is greater than 0.05 (ratio of virtually infinity);
wherein the structural assembly comprises a cover 125, which provides the edge (inner edge of scupper 155) of the exit opening and which hides (from the side) at least one portion of the nozzle assembly, wherein the cover is substantially ring-shaped.

Claim Rejections - 35 USC § 103
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (9,221,070). 
Regarding claim 13, Andersen discloses the limitations of the claimed invention with the exception of the at least one light source being arranged in the edge region of the exit opening.  Andersen discloses, in col. 1, ll. 25-27, that prior art fountains have electrically secure lights within the basin.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a light source in the edge region in the device of Andersen for nighttime display (col. 1, ll. 25-27).
Regarding claim 20, Andersen discloses the limitations of the claimed invention with the exception of the smallest clear internal dimension of the exit opening is at least 150 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the opening of Andersen greater than 150 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Andersen does not teach a water connection to supply water from an external source.  Andersen discloses a water connection 210 to supply water from an external source (water in lower basin 200).
Regarding claim 21, the shower device of Andersen is mounted in the ceiling of upper basin 105.  Applicant further argues that claim 1 requires a light assembly.  Therefore, claim 21 requires the light assembly as part of the shower device to be carried by or in the ceiling.  Claim 21 does not require the entirety of the shower device to be mounted in or on a ceiling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK